DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action on the merits, in response to the claims filed on November 05, 2019.
Claims 1-36 have been examined.
Claims 1-36 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The Examiner Note’s: A single means claim is a claim that recites a means-plus-function limitation as the only limitation of a claim. 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by its terms is limited to "an element in a claim for a combination." Therefore, single means claims that do not recite a combination cannot invoke section 112(f) or pre-AIA  section 112, sixth paragraph. As such, they are not limited to the structure, material or act disclosed in the specification that performs the claimed function. Thus, a single means limitation that is properly construed will cover all means of performing the claimed function. The long-recognized problem with a single means claim is that it covers every conceivable means for achieving the stated result, while the specification discloses at most only those means known to the inventor. In re Hyatt, 708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983). A claim of such breadth reads on subject matter that is not enabled by the specification, and therefore, should be rejected under section 112(a) or pre-AIA  section 112, first paragraph. See also MPEP § 2164.08(a).
It is important to distinguish between claims that recite multiple functional limitations (a common practice particularly in the computer-related arts) and claims that recite a single element in means-plus-function terms (rare in most arts). In computer-implemented 
Applicants frequently draft claims to computer-related inventions using a shorthand drafting technique that recites a generic placeholder, such as a "system", that performs a series of functions. This shorthand drafting technique does not avoid invoking 35 U.S.C. 112(f) or pre-AIA  section 112, sixth paragraph. See MPEP § 2181, subsection II.B. Each function recited in this manner should be interpreted as a separate section 112(f) or pre-AIA  section 112, sixth paragraph limitation.

Claim 22 recites “at least one entity for supplying mobile device apps to users of mobile devices”. The entity for supplying mobile device apps to users which appears to invoke 112(f). See MPEP 21.64. Therefore claim 22 is rejected under 112(a).
Furthermore, claim 22 recites “at least one entity for supplying mobile device apps to users of mobile devices,” which lacks sufficient support in Applicant' s original disclosure. The specification is silent on the specify of the entity. The Examiner has reviewed the specification but there is no mention of the entity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-7, 9-13, 15-18, 20-28 and 30- 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Langseth (US 20130178257 A1).

Regarding claim 1: Langseth discloses, A method of deploying, managing, and interacting with augmented reality objects, comprising the steps of:
installing a mobile device app on a mobile device, the mobile device app (e.g., augmented reality application 130) including instructions to be executed by a central processing unit of the mobile device for causing the mobile device or a cyborg device to superimpose an augmented reality object on an image displayed on the mobile device or cyborg device (Langseth [0017], “In one implementation, in order to use the system 100 and interact with virtual objects in augmented realities, a user associated with the mobile device 110 may download an augmented reality application 130 over a network from an application marketplace 190 (e.g., iTunes, Android Market, etc.), wherein the augmented reality application 130 may be free, associated with a one-time fee, or available on a subscription basis…” [0012], “For example, the augmented reality application may cause the user interface to superimpose the virtual objects over a real-world image that represents the camera viewpoint, thereby generating an augmented reality that combines the virtual objects and the scene that represents the camera viewpoint.”), (see paragraphs [0017]-[0018], [0007] and [0012]),
wherein the augmented reality object is linked to a geographic location, address, or second mobile device and serves as a portal to content linked to the augmented (Langseth [0018], “In one implementation, to support executing the augmented reality application 130, the mobile device 110 may generally include a processor 140 to execute the augmented reality application 130, location sensors 115a (e.g., a GPS sensor, compass, accelerometer, gyroscope, etc.) to sense information relating to a current location, position, and/or orientation associated with the mobile device 110, location data 115b that relates to maps, points of interest, or other location-dependent information in any suitable worldwide location, a camera 120 to sense a physical reality that represents a current viewpoint associated with the mobile device 110, and a user interface 145 that shows the physical reality sensed with the camera 120 and any virtual objects that may be present therein on a display associated with the mobile device 110. In one implementation, the physical reality that may be combined with virtual reality or virtual objects in any particular augmented reality described herein need not be limited to any particular geography.” [0018], “In one implementation, the mobile device 110 may further include a database or repository containing media content 125, which may include text, pictures, graphics, audio, video, icons, games, software, or other content or virtual items that may be embedded in or associated with virtual objects that the user interacts with via the augmented reality application 130 (e.g., virtual objects that the user created via the augmented reality application 130, virtual objects created by other users via the augmented reality application 130 and subsequent found or collected by the user via the augmented reality application 130, etc.)), (see abstract and paragraphs [0018], [0016] [0021], and [0006]-[0008]);
Examiner’s Note: the language “wherein the mobile device app further enables a user of the downloaded mobile device app to create, locate, and deploy a personalized said augmented reality object for viewing and interaction with users of other mobile devices or cyborg devices in proximity to a set location of the personalized augmented reality 
Furthermore, Examiner notes all dependent claims performed by the mobile app, has been considered and determined to be non-functional descriptive material.  Therefore, it fails to provide a patentable distinction over the prior art. However, for compact prosecution purposes, the following citation is provided:
wherein the mobile device app further enables a user of the downloaded mobile device app to create, locate, and deploy a personalized said augmented reality object for viewing and interaction with users of other mobile devices or cyborg devices in proximity to a set location of the personalized augmented reality object (Langseth [0021], “In one implementation, the virtual object content repository 160 may store content or other virtual items that the user submits or otherwise uploads in relation to virtual objects that the user created, collected, or otherwise interacted with via the augmented reality application 130. For example, the content or other virtual items stored in the virtual object content repository 160 may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for actual cash or electronic credits, maps, offers, coupons, or other content or virtual items embedded in or otherwise associated with the virtual objects, and any designs or other customizations that have been applied to the virtual objects. For example, the user may choose the design to apply to any particular virtual object from defaults available via the augmented reality application 130, upload a custom design to the augmented reality server 150, or take a picture (e.g., with the camera 120) to create the design to apply to the virtual object, and in each case the design chosen by the user may be applied to a surface associated with the virtual object (e.g., wrapped around a three-dimensional surface associated with the virtual object). In one implementation, the content or other virtual items to embed in the virtual objects and information relating to the designs or other customizations applied to the virtual objects may be uploaded to the augmented reality server 150 and stored in the virtual object content repository 160 (e.g., to make the embedded content, virtual items, designs, and customizations available to other users that may interact with the virtual objects).” [0022], “In addition, the virtual object content repository 160 may further include data to represent the virtual objects that the user and/or other users have created and deployed into various worldwide locations, wherein the virtual object content repository 160 may associate the virtual objects with GPS coordinates, compass headings associated with rotational orientations, or other suitable location data that indicates the worldwide locations where the virtual objects have been deployed.”), (see abstract and paragraphs [0021], [0018],  [0026]-[0027] and [0030] and Fig. 2).

Regarding claims 2 and 23: Langseth, discloses as shown above.
Langseth further discloses: A method as claimed in claim 1, wherein the augmented reality object is created, located, and deployed by performing the following steps:
the user selecting a symbol for the augmented reality object from a list or library of symbols, or by the user creating the symbol (Langseth [0016], “In one implementation, as will be described in further detail herein, the augmented reality interaction that the system 100 supports may enable users to create virtual objects having custom visual designs, embed content or other virtual items into the virtual objects that can be shared with other users (e.g., text, photos, videos, etc.), deploy the virtual objects to any suitable worldwide location, interact with the virtual objects and embedded content or other virtual items that other users created and deployed into the world…” [0008], “For example, the user may choose the design to apply to any particular virtual object from defaults available via the augmented reality application, upload a custom design to the augmented reality server, or take a picture to create the design to apply to the virtual object, and in each case the design chosen by the user may be applied to a surface associated with the virtual object (e.g., wrapped around a three-dimensional surface associated with the virtual object).” [0021], “…For example, the content or other virtual items stored in the virtual object content repository 160 may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for actual cash or electronic credits, maps, offers, coupons, or other content or virtual items embedded in or otherwise associated with the virtual objects, and any designs or other customizations that have been applied to the virtual objects.”), (see paragraphs [0016]-[0017], [0040], [0021] and [0030] and Fig. 2);
the user linking content to the augmented reality object, said content selectively including information, images, video, forms, and links to programs, applets, webpages, or other interactive content (see paragraphs [0006], [0040], [0021] and [0030]-[0031] and Fig. 2); and 
the user selecting a location or address for the augmented reality object (Langseth [0008],  “In addition, the virtual object content may include data to represent the virtual objects that the user and/or other users have created and deployed into various worldwide locations, which may be associated with GPS coordinates, compass headings associated with rotational orientations, or other suitable location data that indicates the worldwide locations where the virtual objects have been deployed. In one implementation, the augmented reality server may dynamically update the GPS coordinates, compass headings, or other suitable location data associated with the virtual objects in response to one or more users finding and/or moving the virtual objects to a new location (i.e., to reflect the new locations where the virtual objects may have been moved).”), (see paragraphs [0040], [0021] and [0030]-[0031]).

Regarding claims 3 and 24: Langseth, discloses as shown above.
Langseth further discloses: A method as claimed in claim 2, wherein location is a fixed location and the fixed location is selected by the user going to a desired location, using the mobile app to select the location, and selecting an offset from that location (see paragraph [0032] and [0034] and Fig. 3).

Regarding claims 4 and 25: Langseth, discloses as shown above.
Langseth further discloses: A method as claimed in claim 2, wherein the location is a fixed location and the fixed location is selected by designating a location in a map view displayed by the mobile app (see paragraphs [0032] and [0033] and Fig. 3).

Regarding claims 5 and 26:
Langseth further discloses: A method as claimed in claim 2, wherein multiple locations are selected for a single said augmented reality object (Langseth [0033], “In one implementation, the user interface 300 associated with the map option may include a clustering capability to represent multiple virtual objects 360 having respective locations within a suitable proximity to one another. For example, in response to the user selecting the zoom option to increase the physical area shown in the map or otherwise zoom out to a higher geographic level in which multiple virtual objects 360 are located within a certain physical proximity, the multiple virtual objects 360 may be formed into clusters 360, which may represent the multiple virtual objects 360 located within a proximity to locations associated with the clusters 360.”), (see paragraphs [0032] and [0033] and Fig. 3).

Regarding claims 6 and 27: Langseth, discloses as shown above.
Langseth further discloses: A method as claimed in claim 2, further comprising a step of the user selecting a visibility option that determines who is enabled to view and/or interact with the augmented reality object (Langseth [0021], “in one implementation, the virtual objects that the user creates may be secured to restrict or otherwise control whether other users may be permitted to interact therewith (e.g., virtual objects may be secured to only be visible to the user that created the virtual objects, one or more users in a list defined by the user, certain friends or groups of friends defined in a social networking application 135, anyone, and/or users that have satisfy certain demographic, geographic, or other criteria. Moreover, in one implementation, the user may define criteria to specify how other users can interact with the virtual objects that the user creates (e.g., sorting the virtual objects according to popularity or distance from the other users, permitting the virtual objects to be viewed on a map, via the augmented reality corresponding to the viewpoint associated with the camera 120, and/or various suitable combinations thereof)”), (see paragraph [0021] and [0034] and Fig. 3).

Regarding claims 7 and 28: Langseth, discloses as shown above.
Langseth further discloses: A method as claimed in claim 6, further comprising a step of the user selecting different augmented reality object symbols for different groups of viewers or occasions (Langseth [0021], “in one implementation, the virtual objects that the user creates may be secured to restrict or otherwise control whether other users may be permitted to interact therewith (e.g., virtual objects may be secured to only be visible to the user that created the virtual objects, one or more users in a list defined by the user, certain friends or groups of friends defined in a social networking application 135, anyone, and/or users that have satisfy certain demographic, geographic, or other criteria”), (see paragraph [0021] and [0034] and Fig. 3).

Regarding claims 9 and 30: Langseth, discloses as shown above.
Langseth further discloses: A method as claimed in claim 1, where the mobile app enables toggling between a mode in which augmented reality objects are superimposed on a live image captured by a camera of the mobile device (Langseth [0028], “For example, the augmented reality application 130 may superimpose the virtual objects displayed in the user interface 145 over a real-world image that represents the viewpoint associated with the camera 120 to generate an augmented reality that combines the virtual objects and scene that represents the viewpoint associated with the camera 120.”), and a mode in which augmented reality objects are placed on a map view ( [0043], “…the user interface 900 shown in FIG. 9 may simultaneously display an augmented reality (or live view) area 940a that shows a physical reality image that corresponds to a current viewpoint associated with a camera on the mobile device and a map view 940b that shows a layout associated with roads and other features in a physical area encompassing a current location associated with the mobile device, wherein the live view 940a and the map view 940b may generally represent a virtual field where one or more users (or players) interact with the virtual object 960 and attempt to invoke bump-kicks, nudges, or other actions to move the virtual ball 960 into a virtual goal. Furthermore, in one implementation, the user interface 900 may include a game menu 930 that provides various options to manage the interactive game and a virtual scoreboard 940c that displays status information associated with the interactive game.” [0044], “Furthermore, in one implementation, the map view 940b may superimpose the virtual ball 960 over the road layout that represents the physical area encompassing the current location associated with the mobile device and further superimpose various map pins 970 over the road layout to show the virtual goals into which the virtual ball 960 must be moved to score goals or other points.”), (see paragraphs [0028], [0030], [0037] and [0043]-[0044] and Fig. 2 and Fig. 9).

Regarding claims 10 and 31: Langseth, discloses as shown above.
Langseth further discloses: A method as claimed in claim 9, wherein a user of the mobile app can perform a search for augmented reality objects in the map view that meet input criteria, and filter out augmented reality objects that do not meet the input criteria (see paragraphs [0041]-[0042] and Fig. 7).

Regarding claims 11, 17 and 32: Langseth, discloses as shown above.
Langseth further discloses: A method as claimed in claim 1, in which the mobile app enables direct interaction with content linked to an augmented reality object selected for viewing by a user, browsing of the content, downloading and uploading of files associated with the augmented reality object, and purchases based on viewed content (Langseth [0041], “in response to the user selecting the contents option in the virtual object menu 720, the augmented reality application may cause the user interface 700 to show a contents display 740, which may include one or more thumbnails to represent text, pictures, graphics, audio, video, icons, games, software, or other content or virtual items that one or more other users embedded in the virtual object. As such, in one implementation, the user may select the content thumbnails to view, collect, download, or otherwise interact with the content or other virtual items embedded in the virtual object, and moreover, the interaction menu 710 may include one or more options to add content or other virtual items to embed within the virtual object, delete content or other virtual items embedded in the virtual object, or otherwise manage the content or other virtual items embedded therein.” [0017], “the augmented reality application 130 may enable the user to buy virtual objects having certain types, buy certain designs that can be applied to the virtual objects, upload custom designs that can be applied thereto, etc.).”), (see paragraphs [0005], [0041], [0017] and [0031]).

Regarding claims 12 and 33: Langseth, discloses as shown above.
Langseth further discloses: A method as claimed in claim 1, wherein the user is identified, at least in part, by an identification number of the user's mobile device (see paragraph [0007] and [0020]).

Regarding claims 13, 18 and 34: Langseth, discloses as shown above.
Langseth further discloses: A method as claimed in claim 1, further comprising the step of the user establishing an account through the mobile device for receiving and making payments resulting from interactions with the user's augmented reality objects and other users' augmented reality objects (Langseth [0020], “in one implementation, the augmented reality server 150 may register the user associated with the augmented reality application 130 in response to the augmented reality application 130 having been installed on the mobile device 110 and used to initiate communication with the augmented reality server 150… In one implementation, additional information stored in the user and mobile device data repository 160 may include payment information that the user submits to the augmented reality server 150 (e.g., to purchase the augmented reality application 130, activate additional features associated therewith, etc.), usage data associated with the augmented reality application 130 (e.g., to measure how often users access certain features associated therewith), and records that relate to the location associated with the mobile device 110.”), (see paragraphs [0020], [0007] and [0025]).

Regarding claims 15, 20 and 36: Langseth, discloses as shown above.
Langseth further discloses: A method as claimed in claim 14, further comprising the steps of charging an augmented reality ecosystem that includes multiple said augmented reality objects and users by one or more of the following steps: (a) awarding the cryptocurrency to those who download the mobile app; (b) awarding the cryptocurrency for referrals to other users who download the mobile app; (c) awarding the cryptocurrency to those who make purchases by interacting with the mobile app; (d) encouraging entrepreneurs who have deployed the augmented reality objects to take payment in the cryptocurrency; and (e) encouraging transactions to be carried out using the cryptocurrency ([0007], [0009], [0016], [0023] and [0041] and Fig. 7).
Examiner’s Note: “(a) awarding the cryptocurrency to those who download the mobile app; (b) awarding the cryptocurrency for referrals to other users who download the mobile app; (c) awarding the cryptocurrency to those who make purchases by interacting with the mobile app; (d) encouraging entrepreneurs who have deployed the augmented reality objects 

Regarding claim 16: Langseth, discloses as shown above.
Langseth further discloses, a method of creating and augmented reality ecosystem made up of augmented reality objects, comprising the steps of:
offering a mobile device app for installation on mobile devices, the mobile device app including instructions to be executed by a central processing unit of a respective mobile device for causing the respective mobile device or a cyborg device to superimpose an augmented reality object on an image displayed on the respective mobile device or cyborg device (see paragraphs [0017]-[0018], [0007] and [0012]),
wherein the augmented reality object is linked to a geographic location, address, or one of the mobile devices and serves as a portal to content linked to the augmented reality object (see abstract and paragraphs [0018], [0016] [0021], and [0006]-[0008]);
Examiner’s Note: the language “wherein the mobile device app further enables a user of the downloaded mobile device app to create, locate, and deploy a personalized said augmented reality object for viewing and interaction with users of other mobile devices or cyborg devices in proximity to a set location of the personalized augmented reality object” has been considered and determined to be non-functional descriptive 
Furthermore, Examiner notes all dependent claims performed by the mobile app, has been considered and determined to be non-functional descriptive material.  Therefore, it fails to provide a patentable distinction over the prior art. However, for compact prosecution purposes, the following citation is provided.
wherein the mobile device app further enables a user of the downloaded mobile device app to create, locate, and deploy a personalized said augmented reality object for viewing and interaction with users of other mobile devices or cyborg devices in proximity to a set location of the personalized augmented reality object (see abstract and paragraphs [0021], [0018], [0026]-[0027] and [0030] and Fig. 2).

Regarding claim 22: Langseth, discloses as shown above.
Langseth further discloses, A system for deploying, managing, and interacting with augmented reality objects, comprising:
at least one entity for supplying mobile device apps to users of mobile devices, each mobile device app including instructions to be executed by a central processing unit of a respective mobile device for causing the mobile device or a cyborg device to superimpose an augmented reality object on an image displayed on the mobile device or cyborg device (see paragraphs [0017]-[0018], [0007] and [0012]), 
wherein the augmented reality object is linked to a geographic location, address, or second mobile device and serves as a portal to content linked to the augmented reality object (see abstract and paragraphs [0018], [0016] [0021], and [0006]-[0008]); 
Examiner’s Note: the language “wherein the mobile device app further enables a user of the downloaded mobile device app to create, locate, and deploy a personalized said augmented reality object for viewing and interaction with users of other mobile devices or cyborg devices in proximity to a set location of the personalized augmented reality object” has been considered and determined to be non-functional descriptive material.  Therefore, it fails to provide a patentable distinction over the prior art.  It is non-functional because the claim fails to recite using the mobile devices or cyborg devices to perform the functions of “to create, locate, and deploy a personalized said augmented reality object for viewing and interaction…”.  It is descriptive because mobile device app enables the user of the downloaded mobile device app to create, locate, and deploy a personalized said augmented reality object for viewing and interaction with users of other mobile devices or cyborg devices in proximity to a set location of the personalized augmented reality object.  
Examiner notes all dependent claims performed by the mobile app, has been considered and determined to be non-functional descriptive material.  Therefore, it fails to provide a patentable distinction over the prior art. However, for compact prosecution purposes, the following citation is provided.
wherein the mobile device app further enables a user of the downloaded mobile device app to create, locate, and deploy a personalized said augmented reality object for viewing and interaction with users of other mobile devices or cyborg devices in proximity to a set location of the personalized augmented reality object (see abstract and paragraphs [0021], [0018], [0026]-[0027] and [0030] and Fig. 2).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 14, 19, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Langseth (US 20130178257 A1) in view of Antonopoulos (NPL Mastering Bitcoin, 2010).

Regarding claims 8 and 29: Langseth, discloses as shown above.
Langseth further discloses: A method as claimed in claim 2, wherein during creation of an augmented reality object, the mobile app uses blockchain technology to create a [databases or repositories] record of the augmented reality object's creation and ownership, allowing (Langseth [0030], “In one implementation, in response to suitably logging into the account associated with the user, the augmented reality server may identify any virtual objects 260 that the user has created with the augmented reality application, any virtual objects 260 created by other users that the user has collected or otherwise interacted with via the augmented reality application, and any other virtual objects 260 that may be associated with the user and/or nearby a location associated with the mobile device.” [0019], “In one implementation, to support the augmented reality application 130 on the mobile device 110 interacting with the virtual objects in the augmented realities, the augmented reality server 150 may include various databases or repositories that contain user and mobile device data 155, virtual object content 160, incentive data 165, and advertising data 170, and may further include a processor 175 to execute the augmented reality software 180 hosted thereon and store, maintain, or otherwise utilize the user and mobile device data 155, the virtual object content 160, the incentive data 165, and the advertising data 170 contained in the repositories to support the augmented reality application 130.”), (see paragraphs [0030] and [0017]-[0019]).

Langseth does not specifically disclose: recording records using blockchain technology.
However Antonopoulos discloses: recording records (e.g., transaction) using blockchain technology (Antonopoulos, page 111, section: Transaction Lifecycle: “A transaction’s lifecycle starts with the transaction’s creation, also known as origination. The transaction is then signed, with one or more signatures indicating the authorization to spend the funds referenced by the transaction. The transaction is then broadcast on the bitcoin network, where each network node (participant) validates and propagates the transaction until it reaches (almost) every node in the network. Finally, the transaction is verified by a mining node and included in a block of transactions that is recorded on the blockchain. Once recorded on the blockchain and confirmed by sufficient subsequent blocks (confirmations), the transaction is a permanent part of the bitcoin ledger and is accepted as valid by all participants. The funds allocated to a new owner by the transaction can then be spent in a new transaction, extending the chain of ownership and beginning the lifecycle of a transaction again.”), (see page 111, section: Transaction Lifecycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langseth with Antonopoulos to include well-known technology such as blockchain to store transaction data to enhance security and stability.

Regarding claims 14, 19 and 36: Langseth and Antonopoulos, discloses as shown above.
Langseth further discloses: A method as claimed in claim 13, wherein the account is an [user profile / information] and payments are received and made using a [virtual currency] (Langseth [0021], “virtual currency, real currency that can be exchanged for actual cash or electronic credits,”), (see paragraphs [0020]-[0021] and [0007]).

Langseth does not specifically disclose: using digital wallet for payments. 
However Antonopoulos discloses: using digital wallet for payments (Antonopoulos, page 10, section: Sending and receiving bitcoins: “Alice has created her bitcoin wallet and she is now ready to receive funds. Her wallet application randomly generated a private key (described in more detail in “Private Keys” on page 63) together with its corresponding bitcoin address. At this point, her bitcoin address is not known to the bitcoin network or “registered” with any part of the bitcoin system. Her bitcoin address is simply a number that corresponds to a key that she can use to control access to the funds. There is no account or association between that address and an account. Until the moment this address is referenced as the recipient of value in a transaction posted on the bitcoin ledger (the blockchain), it is simply part of the vast number of possible addresses that are “valid” in bitcoin. Once it has been associated with a transaction, it becomes part of the known addresses in the network and Alice can check its balance on the public ledger”), (see page 10, section: Sending and receiving bitcoins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langseth with Antonopoulos to include well-known technology such as blockchain to store transaction data to enhance security and stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/JAHED ALI/ Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685